DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in the preamble, that that the device is for executing an operation on a database. However, the only component of the claimed device that has anything to do with the “an operation” of the preamble is the claimed scheduler which assigns this particular operation to a queue; no component of the claimed device is recited as being required to execute this particular operation. It is not clear what the scope of the claim is. All respective dependent claims are likewise rejected.
only C queue operations are to be executed or only R queue operations are to be executed. It is not clear what the scope of the claim is. All respective dependent claims are likewise rejected.
Claims 10-16 refer to “the method” of claim 8, however, claim 8 is not a method claim. This conflict in the statutory category of claims 10-16 renders the claims indefinite.
Claim 17 includes “the operation.” There is insufficient antecedent basis for this limitation the claim. All respective dependent claims are likewise rejected.
Claim 17 recites two assigning limitations and the second assigning limitation changes what is required by the wherein clause of the first assigning limitation. It is not clear what the scope of this claim is. All respective dependent claims are likewise rejected.
Claim 9 includes “assigning, by the scheduler in cooperation with the processor, the operation to an R- queue, wherein the operation is row-oriented; or assigning the operation to a C-queue, wherein when the operation is column-oriented.” The use of the semicolon renders the scope claim 9 indefinite; the semicolon indicates that the entire claim is directed only to assigning the operation to an R-queue, or to doing the rest of the claim (e.g. assigning to a C-queue, the 2 executing steps and the switching step). It is not clear what the scope of this claim is. All respective dependent claims are likewise rejected. 
In claim 9, the assigning of the one operation is done to one of the two queues. This means that there is one operation in total and only one queue has that operation assigned to it. The other queue is empty. It is not possible to carry out the two executing limitations since only one queue has the one operation. It is not clear what the scope of this claim is. Claim 17 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the device, method and non-transitory computer readable storage medium of 
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: A device for executing an operation on a database, the device comprising: a processor; a C-queue configured to cooperate with the processor to store a plurality of column- oriented operations, an R-queue configured to cooperate with the processor to store a plurality of row- oriented operations, a scheduler configured to cooperate with the processor to assign the operation to the C- queue or the R-queue based on whether the operation is row-oriented, a timer configured to cooperate with the processor to alternate between C- type time slots and R-type time slots, and the processor configured to execute operations from the C-queue in C-type time slots or operations from the R-queue in R-type time slots. Claims 9 and 17 include similar limitations.
	The limitation of a C-queue configured to cooperate with the processor to store a plurality of column- oriented operations, an R-queue configured to cooperate with the processor to store a plurality of row- oriented operations, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “to store” in the context of this claim encompasses the user thinking of a column oriented and a row oriented operation.  
The limitation a scheduler configured to cooperate with the processor to assign the operation to the C- queue or the R-queue based on whether the operation is row-oriented, as thinking that column oriented operations should grouped separately from row oriented operations. 
The limitation a timer configured to cooperate with the processor to alternate between C- type time slots and R-type time slots, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of time slots that alternate at least once.   
The limitation execute operations from the C-queue in C-type time slots or operations from the R-queue in R-type time slots, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking that the grouped database operations are to be processed in their own respective time periods.   
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a non-transitory computer readable medium and processor. However, these elements fail to integrate the 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 18-19 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a non-transitory computer readable medium and processor at a very high level of generality and Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 

The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical 
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-12, 14, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorbatenko, US Patent Number 5008819.

As per claim 1, Gorbatenko discloses A device for executing an operation on a database, the device comprising: a processor; 
a C-queue configured to cooperate with the processor to store a plurality of column- oriented operations (at least col. 17, lines 9-11, lines 63-66, col. 18, lines 30 and 37, col. 21, lines1-4, col. 22, lines 1-4 disclose separate storage of column oriented operations and row oriented operations), 
an R-queue configured to cooperate with the processor to store a plurality of row- oriented operations (see mapping of above limitation), 
a scheduler configured to cooperate with the processor to assign the operation to the C- queue or the R-queue based on whether the operation is row-oriented (see mapping of above limitations – note that each disclosure of storage of column oriented operations and row oriented operations is done by “assigning” row-oriented operations to a separate storage (i.e. “R-
a timer configured to cooperate with the processor to alternate between C- type time slots and R-type time slots (at least col. 22, lines 7-11 disclose a time based determination of the type of operations (i.e. C-type or R-type) that are to be executed next (i.e. alternating slots)), and 
the processor configured to execute operations from the C-queue in C-type time slots or operations from the R-queue in R-type time slots (see mappings above including at least col. 22, line 22).  

As per claim 9, Gorbatenko discloses A method for executing an operation on a database, the method, which is applied to a device including a scheduler, a timer and a processor, the method comprising: 
assigning, by the scheduler in cooperation with the processor, the operation to an R- queue, wherein the operation is row-oriented; or assigning the operation to a C-queue, wherein when the operation is column-oriented (at least col. 17, lines 9-11, lines 63-66, col. 18, lines 30 and 37, col. 21, lines1-4, col. 22, lines 1-4 disclose separate storage of column oriented operations and row oriented operations – note that each disclosure of storage of column oriented operations and row oriented operations is done by “assigning” row-oriented operations to a separate storage (i.e. “R-queue”) from those “assigned” to a storage specifically for column-oriented operations (i.e. “C-queue”)), 
(at least col. 22, lines 7-11 disclose a time based determination of the type of operations (i.e. C-type or R-type) that are to be executed next (i.e. alternating slots), at least col. 22, line 22 discloses the executing), 	
executing, by the processor, an operation from the R-queue during an R-type time-slot (at least col. 22, lines 7-11 disclose a time based determination of the type of operations (i.e. C-type or R-type) that are to be executed next (i.e. alternating slots), at least col. 22, line 22 discloses the executing), and 
switching, by the timer, between C-type time slots and R-type time slots (at least col. 22, lines 7-11 disclose a time based determination of the type of operations (i.e. C-type or R-type) that are to be executed next (i.e. alternating slots)).  

As per claim 17, Gorbatenko discloses A non-transitory computer-readable storage medium storing program code, the program code comprising instructions that when executed by a processor, cause the processor to carry out the following method: 
assigning the operation to an R-queue, wherein  the operation is row-oriented, assigning the operation to a C-queue, wherein the operation is column-oriented (at least col. 17, lines 9-11, lines 63-66, col. 18, lines 30 and 37, col. 21, lines1-4, col. 22, lines 1-4 disclose separate storage of column oriented operations and row oriented operations – note that each disclosure of storage of column oriented operations and row oriented operations is done by “assigning” row-, 
executing an operation from the C-queue during a C-type time-slot, executing an operation from the R-queue during an R-type time-slot (at least col. 22, lines 7-11 disclose a time based determination of the type of operations (i.e. C-type or R-type) that are to be executed next (i.e. alternating slots), at least col. 22, line 22 discloses the executing), and 
switching between C-type time slots and R-type time slots (at least col. 22, lines 7-11 disclose a time based determination of the type of operations (i.e. C-type or R-type) that are to be executed next (i.e. alternating slots)).  

As per claim 2, Gorbatenko discloses The device of claim 1, wherein the scheduler is further configured to cooperate with the processor to assign a set operation to the C-queue (see at least col. 17, lines 8-12, col. 18, line 30).  

As per claim 3, Gorbatenko discloses the device of claim 1, wherein the scheduler is further configured to cooperate with the processor to assign a point operation or a bulk operation to the R-queue, wherein the point operation comprises at least one of a row insert, a row delete, a row retrieval or a row update, the bulk operation comprises at least one of a bulk insert, a bulk update or a bulk mixed operation (paragraph 28 of the published instant specification sets Gorbatenko. Even further, the disclosure of P’ in col. 17 and col. 18, line 37 disclose row oriented bulk operations).  

As per claim 4, Gorbatenko discloses the device of claim 1, wherein the scheduler is further configured to cooperate with the processor to assign an operation other than a point operation to the C-queue, wherein the point operation comprises at least one of a row insert, a row delete, a row retrieval or a row update (see rejection of claim 3 - note that row oriented operations, or point operations, are not part of the set of column oriented operations (i.e. “assign an operation other than a point operation”)).  

As per claim 6, Gorbatenko discloses The device of claim 1, wherein the timer is further configured to cooperate with the processor to adjust a ratio between a duration of a C- type time slot and a duration of an R-type time slot based on a length of the C-queue and the R-queue (col. 18, lines 38-42 wherein in the scenario of completing columnar (i.e. C-queue) operations before row (i.e. R-queue) operations, the relationship/ratio of time to complete columnar operations to time to complete row operations (i.e. C-type time slot to R-type time slot) will depend entirely on how many (i.e. length of) columnar and row operations actually exist).

Gorbatenko discloses the device of claim 1, wherein the timer is further configured to cooperate with the processor to alternate time slots when a queue is empty (see rejection of claim 6, wherein when all columnar (i.e. C-queue) operations are completed (i.e. when a queue is empty) time is then provided (i.e. alternate time slot) for execution of row operations). 

	As per claims 10-12, 14, 15 and 18-20, they are analogous to claims 2-4 and 6-7 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gorbatenko  in view of Choudhary et al., Pub. No.: US 20120166483 A1, hereinafter Choudhary.

As per claim 5, Gorbatenko discloses the device of claim 1, wherein the timer is further configured to cooperate with the processor to alternate between C-type time slots and R-type time slots (at least col. 22, lines 7-11 disclose a time based determination of the type of operations (i.e. C-type or R-type) that are to be executed next (i.e. alternating slots)). 
Gorbatenko does not expressly disclose in fixed time intervals. 
However, in the related field of endeavor of using timers and time intervals for switching/redirection of database operation requests, Choudhary discloses in fixed time intervals (Choudhary, paragraph 126-127).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Choudhary’s teaching, in the related field of endeavor of using timers and time intervals for switching/redirection of database operation requests, would have allowed Gorbatenko’s method to switch/redirect SQL query requests for execution based on properties of the requests (see Choudhary, abstract) including rows and column oriented information as described in paragraphs 446-490 because this “provides one or more time intervals to trigger the processing of incoming, i.e., received, or outgoing, i.e., transmitted” requests and which provides a signal “to notify, trigger, or communicate a time related event, interval or occurrence” (see Choudhary, paragraph 127).

As per claim 8, Gorbatenko in view of Choudhary discloses the device of claim 5, wherein the fixed time intervals are time intervals of a duration between 0.5 and 2 ms (see Choudhary, paragraph 127)  
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Choudhary’s teaching, in the related field of endeavor of using timers and time intervals for switching/redirection of database operation requests, would have allowed Gorbatenko’s Choudhary, abstract) including rows and column oriented information as described in paragraphs 446-490 because this “provides one or more time intervals to trigger the processing of incoming, i.e., received, or outgoing, i.e., transmitted” requests and which provides a signal “to notify, trigger, or communicate a time related event, interval or occurrence” (see Choudhary, paragraph 127).

	As per claims 13 and 16, they are analogous to claims 5 and 8 and are therefore likewise rejected.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Beshai 
Multimodal data switch
US 20060123162 A1; see paragraphs 11 and 39 with respect to claims 1, 9 and 17

Kim et al.
Data detection for codes with non-uniform spreading factors
US 20040001528 A1; see paragraphs 3, 21, and 24 with respect to claims 1, 9 and 17

Cha et al.
Hybrid database table stored as both row and column store
EP-2608072-A1; see fig.’s 1, 9 and 10 with respect to claims 1, 9 and 17


Arulraj et al., Bridging the Archipelago between Row-Stores and Column-Stores for Hybrid Workloads. 2016.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154